DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-9, 14-17, and 19 were amended in the reply filed March 22, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea under Step 2A – Prong One because they recite computer devices.  Remarks, 11.  This does not address the basis of the rejection.  The presence of generic computer devices in the claim does not mean that an abstract idea is not also recited.  There are no reasons provided as to why obtaining travel preferences, recommendations, and alerts are not organizing human activities.  There are no reasons provides as to why a human mind cannot calculate market share, evaluate travel preferences, and generate recommendations and alerts. 
"Notably, the present Application includes interaction of a server system with a user device and a user interface rather than managing interactions between people. Further, a machine-readable code necessarily requires a machine."  Remarks, 12.  Again, these generic devices have been addressed as additional elements.  Their presence in the claim does not mean that an abstract idea is not also recited.  Moreover, the Office explicitly defines the category or organizing human activities as including "certain activity between a person and a computer…"  MPEP 2106.04(a)(2) II.
With respect to Step 2A – Prong Two, Applicant argues that "the present Application solves the problem of optimizing optimize incentives available from the providers and/or ensure fulfillment of commitments with the providers."  Remarks, 13.  This is purely abstract and fits into the category of organizing human activities. It solely relates to commercial relationships and implicates no technological capabilities.  
Applicant's arguments at Step 2B are unpersuasive for similar reasons.  "In the present Application, the claims recite a new architecture. An inventive concept is found at least because the present Application provides a technique that 'checks compliance with existing contracts and provides alerts associated with any failures to meet agreed usage percentages.'"  Remarks, 14.  Applicant does not explain how this is a new network architecture similar to the one in BASCOM.  This merely describes the abstract idea.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966) (emphasis added).  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejection made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
With respect to independent claim 1: extract relevant travel-related data from a set of travel-related provider contracts, the set of travel-related provider contracts comprising a set of air-travel provider contracts and a set of accommodations provider contracts; analyze the extracted relevant travel-related data and historical travel usage data; calculate a market share for each provider in a set of travel-related providers based on analysis of the relevant travel-related data and historical travel usage data, the set of travel-related providers comprising a set of accommodations providers and a set of travel providers, wherein market share is a percentage usage committed to each provider in the set of travel-related providers; generate an alert to at least one user on condition non-compliance with at least one commitment associated with at least one provider is detected based on the calculated market share; receive a set of user-provided travel preferences from a user, the set of user-provided travel preferences comprising a user-selected preferred date of travel and a source-to-destination pair identifying a point of departure and a travel destination; and generate a set of recommended travel-related provider pairs from the set of travel-related providers based on the set of user-provided travel preferences based on a set of travel dates within a predetermined range of the user-selected preferred date of travel and the calculated market share for each provider in the set of travel-related provider, the set of recommended travel-related provider pairs comprising at least one travel provider 
With respect to independent claim 9: receiving a set of user-provided travel preferences, the set of user-provided travel preferences including a source-to-destination pair identifying a point of departure and a travel destination, a user-preferred date of travel, an acceptable threshold range of travel dates and a user-preferred class of travel; analyzing, by a contract manager, relevant travel-related data from a set of travel-related provider contracts with historical transaction data associated with air travel and accommodations usage; calculating market share for each provider in a set of travel-related providers based on analysis of the relevant travel-related data and historical travel usage data; generating an alert to at least one user on condition of non-compliance with at least one usage commitment associated with at least one provider in the set of travel-related providers is detected; generating a set of recommended travel-related provider pairs compliant with the user-provided travel preferences, the set of recommended travel-related provider pairs comprising at least one air travel provider associated with the source-to-destination pair and class of travel, at least one accommodations provider associated with the destination and a set of travel dates within an acceptable threshold range of travel dates; and booking travel and accommodations associated with an air travel provider and an accommodations provider selected from the set of recommended travel-related provider pairs for a travel date selected from the set of travel dates.
With respect to independent claim 17: extracting relevant travel-related data from a set of travel-related provider contracts; storing the relevant travel-related data; analyzing the relevant travel-related data and historical travel usage data; calculating a market share for each provider in a set of travel-related providers based on analysis of the relevant travel-related data and historical travel usage data, the set of travel-related providers comprising a set of accommodations providers and a set of travel providers, wherein market share is a percentage usage committed to each provider in the set of travel-related providers; generating an alert to at least one user on condition non-compliance with at least one usage commitment associated with at least one provider is 
This qualifies as a certain method of organizing human activities because it recites collecting and analyzing information for the travel contract planning behaviors of persons and the structuring and organizing of related transactional/commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations)).  Additionally, a human being could mentally perform the process including collecting and analyzing the traveler data and market data to generate recommended negotiation terms (steps of observation, evaluation, and judgment).
It shares similarities with other abstract ideas held to be non-statutory by the courts (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship, similar because at another level of abstraction the claims could be characterized as analyzing data to recommend terms for creating a contractual relationship; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring contract negotiation information presented to a user based on, e.g., user data or market data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a travel market then displaying the results).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer; memory; processor communicatively coupled to the memory; data storage device; user interface device; computer storage devices, user device, network, server—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "components" etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  Although the claims recite extracting information from documents in a PDF format, this is merely a data gathering activity (See MPEP 2106.05(g)).  See also Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014) (data collection, recognition of data within the collected data, and storage of that recognized data from OCR check scanning held ineligible). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer; memory; processor communicatively coupled to the memory; data storage device; user interface device; computer storage devices; user device, network, server—see published Specification ¶¶ 0040, 81-82, 166-69 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements, including descriptions of them as "general purpose" and "well-known" in ¶¶ 0167-68).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Although the claims recite extracting information from documents in a PDF format, the Specification also indicates this is the routine use of known components for the same reasons (see ¶¶ 0072, 92).  Official Notice was previously taken that PDF is an old and well-known document format.  This finding has not been timely challenged, and is considered an admission that the file type is well-known and conventional.  Extracting information from a PDF is not a technological innovation, and the Specification is silent with respect to any details on how this occurs. 
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract ordering of human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims ("components" that comprise nothing more than instructions to implement the abstract idea in a generic computerized environment, data storage device, generic user interface device, etc.).  Claims 6 and 13 recite an "engine" 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea ("components, data storage device, generic user interface device, etc.).  Although they add the elements identified in 2A above ("engine," extracting information from a PDF, generic database), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above ("engine"—¶ 0066, extracting information from a PDF—¶¶ 0072, 92, generic database—¶¶ 0078-79, server—¶ 0168).  Official Notice was previously taken that PDF is an old and well-known document format.  Extracting information from a PDF is not a technological innovation, and the Specification is silent with respect to any details on how this occurs.  Accordingly, the dependent claims are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mogler, et al., U.S. Pat. Pub. No.  2003/0110062 (Reference A of the PTO-892 part of paper no. 20211216) in view of Lore, et al., U.S. Pat. Pub. No.  2014/0095221 (Reference B of the PTO-892 part of paper no. 20211216), Whitesage, U.S. Pat. Pub. No.  2002/0010686 (Reference I of the PTO-892 part of paper no. 20211216), and Official Notice considered Admitted Prior Art.
As per claim 17, Mogler teaches one or more computer storage devices, having computer-executable instructions for customizing travel plans that, when executed by a computer cause the computer to perform operations (¶ 0024) comprising: 
extracting relevant travel-related data from a set of travel-related provider contracts (¶¶ 0039-40); 
storing the relevant travel-related data on a data storage device (¶¶ 0027, 40); 
analyzing the relevant travel-related data and historical travel usage data (¶¶ 0034, 39); 
calculating a market share for each provider in a set of travel-related providers based on analysis of the relevant travel-related data and historical travel usage data, the set of travel-related providers comprising a set of travel providers, wherein market share is a percentage usage committed to each provider in the set of travel-related providers (¶¶ 0034, 39); and 
generating a set of recommended future negotiation terms associated with at least one provider in the set of travel-related providers based on the historical travel usage data, historical transaction data and historical contract compliance data (¶¶ 0022, 54).
Mogler does not explicitly teach the providers include a set of accommodations providers; which is taught by Lore (¶¶ 0014, 35-36).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Lore—namely, to fulfill hotel needs for travelers.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose 
Mogler does not explicitly teach generating an alert output to at least one user interface device associated with at least one user via a network on condition non-compliance with at least one usage commitment associated with at least one provider is detected; which is taught by Whitesage (¶¶ 0165, 201).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Whitesage—namely, to ensure compliance with travel contracts.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Mogler does not explicitly teach the contracts are in a PDF format.  Official Notice was previously taken that PDF is an old and well-known document format.  This finding has not been challenged and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because it is merely a substitution of PDF formats as a specific document format vs. the formats in Mogler.  One of ordinary skill would have recognized that a PDF format could have been incorporated in Mogler's system through routine engineering producing predictable results. 
As per claim 19, Mogler in view of Lore, Whitesage, and Official Notice teaches claim 17 as above.  Mogler further teaches outputting a prompt requesting the user select an air travel provider, date of departure from the set of recommended travel-related provider pairs on a user interface device (¶ 0040-41, 43).  Lore further teaches prompting to select an accommodations provider (¶ 0035).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 20, Mogler in view of Lore, Whitesage, and Official Notice teaches claim 17 as above.  Mogler further teaches extracting data associated with at least one term from the set of travel-related provider contracts; structuring extracted data for storage; and saving the extracted data in at least one database associated with the data storage device (¶¶ 0027, 39-40).  Official Notice was taken that PDF is an old and well-known document format, which would have been obvious to incorporate for the same reasons as in claim 17 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628